Citation Nr: 1109831	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in February 2008 and May 2009.

In a December 2010 rating decision, the RO granted service connection for hearing loss, right ear, and assigned a noncompensable disability rating, effective November 12, 2004.  The grant of service connection for hearing loss, right ear constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDING OF FACT

Hearing loss, left ear, was not manifested during service, sensorineural hearing loss, left ear, was not exhibited within the first post service year, and current hearing loss, left ear, is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Hearing loss, left ear, was not incurred in or aggravated by active service, and sensorineural hearing loss, left ear, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2004 and January 2005, VCAA letters were issued to the Veteran with regard to his claim of service connection.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); In May 2006, the Veteran was provided notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the May 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In April 2008 and July 2009 the Veteran was afforded VA audiological examinations, and in September 2010 an addendum etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  

In September 1965, prior to induction, the Veteran underwent an audiological evaluation and the converted pure tone thresholds, in decibels, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
10
0
LEFT
15
10
10
5
0



A November 1965 examination conducted for induction purposes reflects the following converted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
-
15
LEFT
10
15
15
-
20

Service records reflect that the Veteran's military occupational specialty was field artillery crewman and he served in the Republic of Vietnam.

In November 1967, the Veteran underwent audiometric testing, and the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
20
-
40
LEFT
10
20
10
-
30

At service separation, the following pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
25
LEFT
0
0
0
-
0

In his original March 1984 claim of service connection for bilateral hearing loss, the Veteran reported loss of hearing in both ears in 1978.  The first post-service record of hearing loss was per an August 1987 VA examination which showed bilateral mild to moderate sensorineural hearing loss with good word recognition.  

In March 2005, a private physician, Robert A. Willis, M.D., stated that the Veteran had been seen with a history of significant hearing loss.  Dr. Willis stated that he has documented sensorineural hearing loss currently and while in the Army he had significant noise exposure next to an eight inch gun.  He had subsequent hearing loss showing up on testing done after he left the Army.  His hearing loss worsened which is consistent with the exposure he had in the service causing the hearing loss, particularly in the high frequencies on the right ear.  Currently he has hearing loss in both ears.  Certainly while he was in the service he had significant noise exposure which is consistent with the type of hearing loss he had when he left and that would often get worse.  

In April 2008, the Veteran underwent a VA audiological examination.  The examiner commented that his hearing was within normal limits on testing in September 1965 and July 1969.  The Veteran reported the onset of hearing loss to be while he was in the military around 1965 and was exposed to the firing of guns and explosions.  He reported the greatest difficulty to be hearing the television at a normal volume and understanding conversational speech in background noise.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that based on review of the claims folder, it is less than likely that the Veteran's current hearing loss is related to his military noise exposure.  

In July 2009, the Veteran underwent another VA examination.  The Veteran reported a gradual onset of hearing loss that occurred while in the military when he was chronically exposed to high levels of noise as a result of his military duty.  The examiner diagnosed moderate sloping to severe sensorineural hearing loss at the right ear and mild sloping to severe sensorineural hearing loss at the left ear.  In September 2010, the same VA examiner offered an opinion based on review of the claims folder.  The examiner commented that the September 1965 pre-induction testing and July 1969 testing showed normal hearing in both ears.  The examiner acknowledged a threshold shift of 30 decibels at 4000 Hertz in the right ear comparing the data from 1969 to 1965.  The Veteran reported a gradual onset of hearing loss while serving in the military.  A review of the current audiogram demonstrates bilateral sensorineural hearing loss possibly consistent with noise exposure.  For these reasons, it would seem at least as likely as not that the hearing loss at the right ear was initially a result of his military duty, and it would seem less likely as not that the hearing loss at the left ear was the result of the military duty.  

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss, left ear.

As detailed, the Veteran's hearing in the left ear was normal during testing conducted during service and at service separation.  While the lack of in-service findings of complaints or diagnoses of hearing loss, left ear, in service does not preclude a finding of service connection, it is relevant that the Veteran did not file an initial claim for compensation until March 1984, more than fourteen years after he separated from service, and in such claim for compensation he reported an approximate year of onset of 1978, approximately nine years after separation from service.  Moreover, sensorineural hearing loss was not documented until he underwent the August 1987 VA examination; the Veteran has not submitted or identified any post-service medical providers for the period prior to August 1987.  In this regard, the Board finds an absence of any subjective complaints of hearing loss for approximately nine years after discharge from service or of persistent symptoms of hearing loss between service-discharge and 1978, and an absence of any objective evidence of hearing loss, left ear, for over eighteen years after discharge from service,.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss, left ear, weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded VA audiological examinations in April 2008 and January 2009 wherein the Veteran was interviewed and examined, and in an addendum opinion the January 2009 VA examiner noted review of the claims folder and opined that the Veteran's hearing loss, left ear, is not due to military acoustic trauma in light of the normal hearing findings in service.  The VA examiner provided a positive etiological opinion with regard to the hearing loss, right ear; however, such was based on a threshold shift of 30 decibels on testing in 1969.  Such threshold shift was not present in the left ear on testing conducted for separation purposes.  The opinion of the VA examiner leads to a finding that the Veteran's hearing loss, left ear, is less likely than not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has given consideration to the March 2005 private opinion.  The probative value of a medical opinion, including, of course a private medical opinion, is generally based on the scope of the examination, as well as the relative merits of the expert's qualifications and analytical assessments.  Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  The adjudicator may favor one expert's opinion over another as long as an adequate statement of reasons and bases is given.  Owens v. Brown, 7 Vet. App. 429 at 434 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In this case, there is no indication that the private examiner had access to the claims folder, to include the service treatment records which reflected normal hearing in the left ear.  While a review of the claims file may not have been required, it is clear that the private examiner did not have the benefit of review of service treatment records, to include normal in-service findings in the left ear, when formulating an opinion.  The examiner states that the Veteran had subsequent hearing loss shown on testing conducted after he left the Army; however, the earliest testing conducted was in August 1987, over eighteen years after separation from service.  The examiner also states that the Veteran's hearing loss worsened which is consistent with exposure he had in service, but the examiner fails to account for the fact that the Veteran did not exhibit a hearing loss in service or complain of hearing loss until approximately nine years after separation from service.  The examiner indicated that the acoustic trauma in service was consistent with the type of hearing loss he had when he left, but as discussed, he did not exhibit a left ear hearing loss in service or at separation from active duty.  Thus, the Board assigns less weight to this opinion compared to the more complete VA opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, left ear, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements of noise exposure credible, especially in light of the fact that service personnel records reflect that he was a field artillery crewman in Vietnam.  While the July 2009 VA examination report reflects the Veteran's assertion of a gradual onset of hearing loss that occurred while in the military, his initial assertion in 1984 was that his hearing loss occurred in 1978 thus approximately nine years after separation from service.  No hearing loss was noted on his separation examination and in the Report of Medical History at that time, the Veteran denied having or having had a hearing loss.  The Veteran's statement offered 40 years after separation of left ear hearing loss in service lacks credibility.  The Veteran is not competent to provide an opinion that his current hearing loss, left ear, is due to his in-service noise exposure as he does not have the requisite medical expertise.  The Board has weighed the Veteran's statements as to left ear hearing loss during service, with the service treatment records, post-service medical evidence, March 2005 private opinion, and the September 2010 VA medical opinion of record and finds them less convincing than the objective medical evidence of record and of less probative value here.  Although it is conceded that he had noise exposure during service, the fact remains that he did not claim compensation until over fourteen years after separation from service, and at that time reported hearing loss occurring only six years prior.  The July 2009 VA examiner, who was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, concluded that his hearing loss, left ear, was not due to service, and that his hearing loss, right ear, was due to service due to a documented threshold shift that was not present in the left ear.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA examiner which reflects that his hearing loss, left ear, is not due to noise exposure in service.  

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss, left ear, in service, no documented complaints or findings of hearing loss, left ear, until nine or so years after separation from service, and a medical opinion to the effect that such current hearing loss is not etiologically related to service.  Again, as detailed, the Board finds such opinion to be of more probative value than the private opinion of record.

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss, left ear.  


ORDER

Entitlement to service connection for hearing loss, left ear, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


